DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 21  have been considered but are not persuasive. Royo explicitly teaches simultaneous multiple transmissions and receptions. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(for claims 45, 46)The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-22,  25- 28, 31-41, 44, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royo US 20150378023.


Claims 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royo in viow of . Baraniuk US 20060239336 A1


Regarding claim 21, 47, 45, 46 Royo teaches

a second photodiode(qd fig. 2); and 
a spatial light modulator(Qr fig. 1) optically coupled to the first photodiode(fig. 1) and to the second photodiode(fig. 1), 
the spatial light modulator  configured to: 
set elements of the spatial light modulator in accordance with a pattern(fig. 1) associated with a first region(Si one of the regions of Si in fig 2) of interest and a second region(fig. 2 Si regions within Si) of interest within a field of view(Fig. 2)
receive first light(fig. 1 the top beam Br) reflected from a first scan beam(one of the beams Be) in the first region of interest(top part of Si); 
receive second light(fig. 1 the lower beam Br)  reflected from a second scan beam(another beam Be) in the second region of interest(fig. 1 lower part of Si) (fig. 2 shows that Si region has multiple regions which correspond to different mirrors Sqr which then send towards different regions of the Qd)
while receiving the first light reflected from the first scan beam;[0007, 0013](talks about simultaneous operation, Examiner is not quite sure how Applicant controls this process. It is important to note that reception light comes to the detector based on propagation time  if the regions are at about the same distance then you will receive simultaneously if the reflection of the one is much closer than reflection from the other one then they will reach the detectors at different times.) 
receive third light(light transmitted for region S dotted line) reflected from ambient light outside the first region of interest(top part of Si ) and outside the second region of interest(Bottom part of Si); 

direct the third  light away from the first photodiode and away from the second photodiode;(fig. 1 and fig. 2 directed towards absorber) and 
direct the second light towards the second photodiode(fig. 1 and fig. 2) while directing the first light towards the first photodiode([0007] with figure 2)
Regarding claims 45,46 Royo does not teach
Random matrix patterns for illumination 
Baraniuk teaches
Random matrix patterns can be advantageous in order to make fewer elements involved in reception(abstract). Similar thing can be translated to the transmission one can use fewer transmission beams to illuminate the same area.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Royo with teaching by Baraniuk in order to use fewer elements for illumination of the same area.



22. The LIDAR receiver of claim 21, wherein the spatial light modulator is a digital micromirror device. [0061]

25. The LIDAR receiver of claim 24, wherein the phase spatial light modulator includes a digital micromirror device whose micromirrors are physically translatable to cause a phase shift. [0061](as the mirrors are concentrating different elements at the photodetector at different times phase shift will be introduced, moreover each mirror is at different distance and hence tat will cause additional phase shift)

26. The LIDAR receiver of claim 21, wherein the spatial light modulator includes a two- dimensional array of picture elements, and the two-dimensional array is row addressable. (fig. 2, 7)(also known from  Baraniuk US 20060239336 A1)

27. The LIDAR receiver of claim 26, wherein the spatial light modulator is configured to turn on a subset of the pixel elements that form a two-dimensional pattern corresponding to light received from the region of interest. (fig. 7-10)

28. The LIDAR receiver of claim 27, wherein the spatial light modulator is configured to shift the two-dimensional pattern for scanning the field of view in a scan pattern, by progressively turning off at least some picture elements in a row to remove from the subset and turning on at least some picture elements in a different row to add to the subset.(fig. 7-10)


31. (Previously Presented) The LIDAR receiver of claim 21, wherein the light is transmitted from a LIDAR transmitter configured to scan the field of view with a laser beam.  [0004]


32. (Currently Amended) The LIDAR receiver of claim 21, wherein the spatial light modulator comprises a two-dimensional array of picture elements arranged in rows and columns, wherein directing the first portion of the light to the first photodiode comprises directing light reflecting off of a first portion of the two-dimensional array to the first photodiode and directing the second portion of the light away from the first photodiode and the second photodiode comprises directing Appl. No.: 15/619,048Page 3 of 8 111 Amendment TI-77358light reflecting from a second portion of the two-dimensional array away from the first photodiode and the second photodiode.  (fig. 2  described in claim 1 and fig. 7)


33. (Previously Presented) The LIDAR receiver of claim 32, wherein the spatial light modulator is further configured to shift the first portion of the two-dimensional array.  (fig. 7-10)


34. (Previously Presented) The LIDAR receiver of claim 33, wherein shifting the first portion of the two-dimensional array comprises: writing to a row of pixel elements that is one row ahead of a leading edge of the first portion of the two-dimensional array; and writing to a row of pixel elements that is a current trailing edge of the first portion of the two-dimensional array.  (fig. 2-7 rows are shifted meaning the values are written into the rows so they can switch the rows)


35. (Previously Presented) The LIDAR receiver of claim 24, wherein the spatial light modulator comprises a digital micromirror device comprising micromirrors configured to selectively displace normal to a reflective surface of the spatial light modulator.  (DMD)

36. (Currently Amended) The LIDAR receiver of claim 21, wherein the first photodiode comprises a PIN photodiode.  [0116]
37. (Currently Amended) The LIDAR receiver of claim 21, wherein the first photodiode comprises a silicon photomultiplier.  ([0117])
38. (Currently Amended) The LIDAR receiver of claim 21, wherein the first photodiode comprises an avalanche photodiode.  [0118]
41. (Previously Presented) The LIDAR receiver of claim 21, wherein the elements are square pixels or diamond pixels.  (fig. 2)
44. (New) The LIDAR receiver of claim 32, wherein direct the first light towards the first photodiode is performed while directing the second light towards the second photodiode.(fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 23-24, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royo US 20150378023 A1.
23. The LIDAR receiver of claim 21, wherein the spatial light modulator is a liquid crystal on silicon device. (Obvious choice known in the art)

24. The LIDAR receiver of claim 21, wherein the spatial light modulator includes a phase spatial light modulator. (Obvious choice known in the art)


42. (Previously Presented) The LIDAR receiver of claim 21, wherein the elements are tilt and row pixel (TRP) micromirrors. (obvious design choice) 


43. (New) The LIDAR receiver of claim 21, further comprising: a memory; and a processor coupled the memory and to the spatial light modulator, the processor configured to: retrieve the pattern from the memory; and direct the pattern to the spatial light modulator.(obvious over Royo also presented as in evidence in LEE US 20160366397 A1)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645